Case 3:17-cv-01124-MMA-WVG Document 97-15 Filed 08/05/19 PageID.1888 Page 1 of 2




                                  EXHIBIT 11
   Case 3:17-cv-01124-MMA-WVG Document 97-15 Filed 08/05/19 PageID.1889 Page 2 of 2
 Our most recent [and only] order..

 Joe Kuchta
 CEO



 GA Communication Group
 Chicago/San Diego USA
 Office: +1-312-803-1900




 [Quoted text hidden]



       Vitaphenol Orders June 2014.xlsx
       9K



Margie Gardner-Hunt <margiegardner@avidaspharma.com>                                                  Thu, Ju! 24, 2014 at 8:53 AM
To: Joe Kuchta <jkuchta@gacommunication.com>
Cc: Mark Coble <mgoble@gacommunication.com>

 Hi Joe,

 Thanks. As you know, the termination of the Licensing and Distribution contract between Avidas and SciDerma was
 December 31,2013 followed by the termination of the contract between Avidas and LaJolla Spa MD which was effective
 July 11, 2014.

 The outstanding items for the Avidas and SciDerma are the sale of the finished goods inventory and related royalty and
 the Harmony inventory of outstanding components. In terms of the vitaphenol.com website, please advise if anything is
 needed on your end as we will be "turning this off" in the next few days.

  I would appreciate if you can continue to provide a monthly statement (email) to confirm sales or no sales of the inventory.

 In terms of a potential licensor or marketing partner for Vitaphenol, all Trademark and Know-how rights have reverted
  back to LaJolla Spa. The contact for LaJolla Spa, MD Is as follows:

  Dianne York
 LaJolla Spa MD
 7660 Fay Avenue
 SteH-168
  La Jolla, OA 92037
 619-507-3779
  www.dygcosmetics.com

  I'm hopeful that the Groupon deal comes through so we can put this behind us.

  Best,

  Margie
  Margie Gardner
  President
  Avidas Pharmaceuticals LLC
  196 West Ashland Street
  Doylestown, PA 18901
  www.avldaspharma.com
  Phone: 215-852-7488


  The e-mail and any attachments are strictly private and confidentiai and may contain proprietary or legally privileged
  information. This e-mail is intended solely for the person or organization to whom it is addressed. If you are not the
  Intended recipient, please contact the sender immediately and delete the message and attachments. It may contain
  confidential and legally privileged Information and it is prohibited and may be illegal to copy it, disclose its contents to
  others, distribute it, or use for any other purpose.

  We run anti-virus software but we can not accept any iiability for any damage sustained as a result of software viruses
  and would advise that you carry out your own virus checks before opening any attachments.
                                                         KUCHTA_0089
